Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) dated as of May 9, 2008 (the “Effective
Date”), is entered into by and between Deerfield Capital Management LLC (“DCM”),
a Delaware limited liability company and wholly owned subsidiary of Deerfield &
Company LLC (“D&C”), an Illinois limited liability company, and Frank Straub
(“Employee”).

WHEREAS, DCM desires to continue to employ Employee, and to promote him to the
position of Chief Financial Officer of DCM, and to have the benefit of his
services, and Employee similarly desires to continue to be employed by DCM and
to serve in such Chief Financial Officer capacity, in each case pursuant to the
terms and conditions hereof; and DCM and D&C wish to assure that their
respective “Confidential Information” (as defined herein), which Employee
obtains as a result of his status as an employee of DCM, will remain
confidential and that DCM’s and D&C’s business interests will be protected.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other valuable consideration, the sufficiency of which is hereby acknowledged,
IT IS AGREED AS FOLLOWS:

1. Employment. DCM hereby continues to employ Employee, in his new capacity of
Chief Financial Officer of DCM, and Employee agrees to continue such employment
and agrees to perform the duties hereunder in accordance with the terms
hereinafter set forth.

(a) Term. The term of Employee’s employment hereunder shall commence on the
Effective Date and conclude on the day preceding the first anniversary of the
Effective Date, unless sooner terminated according to Section 3 (the “Term”).
Subject to Section 8(i), this Agreement shall terminate upon the expiration of
the Term.

(b) Duties and Responsibilities. Employee shall devote his full time, business
skills and attention to the performance of his duties, and shall be available
during normal business hours and at such times as may otherwise be required.
Employee shall use his best efforts, expertise and knowledge to preserve,
develop and maintain the interests of DCM and each “Affiliate” (as defined
below) of DCM. Employee’s duties shall include the customary duties of a chief
financial officer, and working with other members of DCM, D&C or their
Affiliates in a professional, cooperative and efficient manner and such other
duties as may from time to time be assigned by DCM; provided they are generally
consistent with Employee’s skills and level of responsibility within the
organization. Employee shall maintain all regulatory licenses and registrations
necessary to the performance of his duties hereunder. DCM may require Employee
to perform any of the duties set forth in this Section 1(b) on behalf of DCM,
D&C or any of their Affiliates.

(c) Outside Activities. During the Term, Employee shall not engage or otherwise
be involved in any other business, trade or profession that creates an actual,
potential or perceived conflict with the interests of DCM or a DCM Affiliate, or
that otherwise conflicts with Employee’s ability to perform his duties and
responsibilities hereunder unless approved by the Board of Directors of DCM (the
“Board”).

2. Compensation and Benefits.

(a) Base Salary. During the Term, Employee shall receive a base salary of no
less than $350,000 per year (the “Base Salary”), payable in accordance with the
payroll practices of DCM as in effect from time to time.

(b) Bonuses. During the Term, Employee may be eligible to participate in any DCM
bonus plan, program or arrangement, as determined by the Board, or to receive
such other bonus as the Board may determine in its sole discretion.
Notwithstanding the foregoing, Employee’s total bonus for the Term shall be no
less than $150,000 (the “Guaranteed Bonus”), payable on or before March 31,
2009, and Employee shall also be entitled to a retention bonus (the “Retention
Bonus”) of $200,000 if he is a DCM employee on the business day immediately
following the end of the Term, payable within 10 business days after such date.
If DCM establishes a program for paying other senior management employees a
portion of their 2009-paid bonuses in Performance Shares (as defined in the
Deerfield Capital Corp. (“DFR”) First Amended and Restated Stock Incentive Plan)
or similar awards, DCM may pay Employee a portion of his Guaranteed Bonus in
such awards, but not greater than the portion paid to any employee in a capacity
of similar responsibility . Such awards may be subject to multi-year vesting but
shall vest immediately if DCM terminates Employee without “Cause” (as specified
in Section 3(a) below).

(c) Business Expense Reimbursement. Employee shall be reimbursed for his
reasonable and necessary business expenses, including reasonable travel, lodging
and entertainment expenses, in accordance with DCM’s business expense
reimbursement policy as in effect from time to time and upon submission of
appropriate documentation and receipts within 30 days of the date on which the
expense is incurred.

(d) Benefits. Employee will be entitled to participate in the medical, dental,
life, long-term disability and retirement plans as may be in effect from time to
time.

(e) Deductions. All salary and other payments and allowances outlined herein are
subject to such withholding and deductions as may be required by law, as
determined by DCM in its sole discretion.

3. Termination.



  (a)   Termination by DCM without Cause; Termination by Employee for Good
Reason.

(i) This Agreement and Employee’s employment may be terminated at any time
before the day preceding the first anniversary of the Effective Date by DCM
without “Cause” (as defined below) (other than by reason of Employee’s death or
“Disability” (as defined below)) following the delivery of a “Notice of
Termination” (as defined below) to Employee. In addition, this Agreement and
Employee’s employment hereunder may be terminated at any time before the day
preceding the first anniversary of the Effective Date by Employee for “Good
Reason” (as defined below) following the delivery of a Notice of Termination to
DCM.

(ii) If Employee’s employment is terminated by DCM without Cause (other than by
reason of Employee’s death or Disability) or by Employee for Good Reason,
Employee shall

(A) continue to receive the Base Salary he would have received until the first
anniversary of the Effective Date in accordance with DCM’s normal payroll and
bonus payment practices, and

(B) as provided in Section 2(b) above, and notwithstanding anything that may be
to the contrary herein, receive (i) the Retention Bonus, entirely in cash,
within 10 days after such termination and (ii) the Guaranteed Bonus on or before
March 31, 2009 (with any Performance Shares or other equity-based award vesting
immediately upon termination).

Except as set forth above, and except for business expense reimbursements
complying with Section 2(c) above incurred before the termination date and
employee benefit plan benefits accrued before such date (collectively, “Accrued
Benefits”), Employee shall have no further rights to any compensation (including
any Base Salary, Guaranteed Bonus or Retention Bonus) or any other benefits
hereunder. Any other benefits due Employee after a termination pursuant to this
Section 3(a) shall be determined in accordance with DCM’s plans, policies and
practices, but Employee shall not participate in any severance plan, policy or
program of DCM.

(iii) For purposes of this Agreement, “Good Reason” shall mean, without
Employee’s consent, the occurrence of any of the following events:

(A) a reduction by DCM in Employee’s Base Salary;

(B) any material adverse change in Employee’s title or responsibilities;

(C) any requirement of DCM that Employee be based anywhere more than 50 miles
outside the city limits of Chicago, IL; or

(D) a failure by DCM to pay Employee’s Base Salary when due pursuant hereto.

Notwithstanding the foregoing, “Good Reason” shall not exist with respect to the
matters set forth in clauses (A), (B), (C) or (D) above if, after written notice
from Employee to the Board specifying the circumstances giving rise to Good
Reason under such clause, DCM shall have cured the circumstances giving rise to
Good Reason to the reasonable satisfaction of Employee within10 business days
after such notice.

(b) Termination for Cause.

(i) This Agreement and Employee’s employment may be terminated by DCM at any
time for Cause following delivery of a Notice of Termination to Employee.

(ii) For purposes hereof “Cause” means:

(A) the breach by Employee of any material provision of this Agreement,
including Sections 5, 6 and 7;

(B) Employee’s commission of a felony or violation of any law involving moral
turpitude, dishonesty, disloyalty or fraud;

(C) any failure by Employee to substantially comply with any written rule,
regulation, policy or procedure of DCM or any Affiliate of DCM applicable to
Employee, which noncompliance could reasonably be expected to have a material
adverse effect on the business of DCM or any such Affiliate;

(D) any failure by Employee to comply with DCM’s, or any Affiliate of DCM’s,
policies with respect to insider trading applicable to Employee;

(E) a willful material misrepresentation at any time by Employee to any member
of the Board or any director or superior executive officer of DCM or any of its
Affiliates;

(F) Employee’s willful failure or refusal to comply with any of his material
obligations hereunder or a reasonable and lawful instruction of the Board or the
person to whom Employee reports; or

(G) commission by Employee of any act of fraud or gross negligence in the course
of his employment hereunder or any other action by Employee, in either case that
is determined to be detrimental to DCM or any of its Affiliates (which
determination, in the case of gross negligence or such other action, shall be
made by the Board in its reasonable discretion);

provided that, except for any willful or grossly negligent acts or omissions,
the commission of any act or omission described in clause (A) or (C) that is
capable of being cured shall not constitute Cause hereunder unless and until
Employee, after written notice from DCM to him specifying the circumstances
giving rise to Cause under such clause, shall have failed to cure such act or
omission to the reasonable satisfaction of the Board within 10 business days
after such notice.

(iii) If Employee’s employment is terminated pursuant to this Section 3(b), he
shall be entitled to receive his Base Salary through the date of termination and
any earned but unpaid Guaranteed Bonus for any calendar year preceding the year
in which the termination occurs. Except for the Accrued Benefits, he shall have
no further rights to any compensation (including any Base Salary, Guaranteed
Bonus or Retention Bonus) or any other benefits hereunder. All other benefits,
if any, due Employee following a termination pursuant to this Section 3(b) shall
be determined in accordance with the plans, policies and practices of DCM, but
Employee shall not participate in any severance plan, policy or program of DCM.

(c) Termination due to Death or Disability. This Agreement and Employee’s
employment shall terminate immediately upon Employee’s death or, following
delivery of a Notice of Termination by DCM to Employee, due to Employee’s
Disability. If Employee’s employment is terminated pursuant to this
Section 3(c), Employee (or his estate, as the case may be) shall be entitled to
receive Employee’s Base Salary through the date of termination, the “Pro-Rated
Guaranteed Bonus” ($150,000 multiplied by the fraction equal to the number of
days that Employee was employed during the Term divided by 365), payable on or
before March 31, 2009, and any Accrued Benefits before the termination date.
Employee (or his estate, as the case may be) shall have no further rights to any
other compensation (including any Base Salary, the portion of the Guaranteed
Bonus exceeding the Pro-Rated Guaranteed Bonus, or Retention Bonus) or any other
benefits hereunder. Any other benefits due Employee (or his estate, as the case
may be) following a termination pursuant to this Section 3(c) shall be
determined in accordance with DCM’s plans, policies and practices, but Employee
(or his estate, as the case may be) shall not participate in any DCM severance
plan, policy or program. For purposes hereof, “Disability” shall mean Employee’s
physical or mental incapacity as a result of which he is unable for a period of
90 days during any 180 day period to perform his duties with substantially the
same level of quality as immediately prior to such incapacity.

(d) Notice of Termination. Any termination of this Agreement and Employee’s
employment by DCM (other than the immediate and automatic termination of this
Agreement and Employee’s employment upon his death) shall be communicated by a
written Notice of Termination to Employee or, in the case of a termination by
Employee for Good Reason, to DCM, delivered in accordance with Section 8(m). For
purposes hereof, a “Notice of Termination” shall mean a notice that indicates
the specific termination provision herein relied upon and the date of
termination, as determined by DCM or, in the case of a termination by Employee
for Good Reason, the circumstances alleged to give rise to Good Reason, and
which date of termination shall be at least five business days following the
date on which Employee gives the Notice of Termination to DCM.

(e) Obligations Following Notice. If this Agreement and Employee’s employment
are terminated, Employee shall, prior to the effective date of such termination
or as may otherwise be agreed by DCM and Employee, (i) meet with his supervisors
as requested by DCM for the purpose of winding up any pending work and providing
an orderly transfer of the duties, accounts, customers and/or clients for which
he has been responsible, identifying key Confidential Information likely to be
in his possession, and discussing his plans for employment in light of his
obligations hereunder; (ii) promptly deliver to DCM any property belonging to
DCM and any of its Affiliates, including any Confidential Information, equipment
(including cell phones, computers, printers, fax machines, pagers, Personal
Digital Assistants, Bloomberg terminals or Travellers, and Reuters terminals),
automobiles and other property of DCM or its Affiliates that may be in
Employee’s possession or under his control, whether at DCM’s offices, Employee’s
home or elsewhere, including all such papers, work papers, notes, documents and
equipment in the possession of Employee or his counsel and any copies or
duplicates thereof, and all originals and copies of papers, notes and documents
(in any medium, including computer disks), whether property of DCM or any of its
Affiliates or not, prepared, received or obtained by Employee or his counsel
during the course of Employee’s employment with DCM or any of its Affiliates;
and (iii) devote Employee’s full time and attention to these obligations and his
other responsibilities as directed by DCM. If Employee’s employment is
terminated pursuant to Section 3(a) by DCM without Cause (other than by reason
of Employee’s death or Disability), by Employee for Good Reason, or by DCM
pursuant to Section 3(c) due to Employee’s Disability, the continued payment of
Base Salary, as applicable, shall be subject to Employee’s execution of a
release, in substantially the form attached hereto as Exhibit A, subject to
revision to reflect changes in applicable law relating to employment or
termination thereof, including the statutes referenced in Exhibit A; provided,
however, that no such revision shall adversely impact any right Employee may
have to (i) indemnification under any charter or by-laws (or similar documents)
of any member of the Company Group, contract or applicable law, or (ii) receive
accrued but unpaid benefits or any funds beneficially owned by him under any
retirement or similar employee benefit plan.

4. Definitions. For purposes of Sections 5, 6 and 7 hereof (and otherwise where
used herein), the following terms shall have the meanings set forth herein:

(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with that first Person. For purposes of this definition, “control” of a Person
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Stock, by contract, or otherwise. When referencing an “Affiliate” of DCM
or D&C herein, the parties specifically acknowledge that such term includes DFR
and its Affiliates and shall include any Affiliate that may be organized in the
future.

(b) “Client” means all Past Clients, Present Clients and Potential Clients,
subject to the following general rules: (i) with respect to each such Client,
the term shall also include any Persons that, to the Knowledge of Employee, are
Affiliates of such Client, directors, officers or employees of such Client or
any such Affiliates thereof, or Persons who are members of the Immediate Family
of any of the foregoing Persons or Affiliates of any of them; (ii) with respect
to any such Client that is a collective investment vehicle (a 401(k) retirement
plan shall not itself be considered a “collective investment vehicle” except to
the extent Employee has actual knowledge of the identities of investors
therein), the term shall also include any investor or participant in such Client
(except that in the case of any collective investment vehicle that is a
registered investment company, an investor or participant therein shall not be
deemed a “Client” hereunder unless such investor or participant has in the
aggregate at least $500,000 under management by DCM and its Affiliates, whether
through investments in registered investment companies or otherwise); and
(iii) with respect to any such Client that is a trust or similar entity, the
term shall include the settler and each of the beneficiaries of such Client and
the Affiliates and Immediate Family members of any such Persons.

(c) “Confidential Information” means all proprietary information or data
relating to the business of DCM or any of its Affiliates to which Employee has
access and/or learns prior to or during the Term, including business and
financial information; new product development; formulas, identities of and
information concerning Clients, vendors and suppliers; development, expansion
and business strategies, plans and techniques; computer programs, devices,
methods, techniques, processes and inventions; research and development
activities; compilations and other materials developed by or on behalf of DCM,
D&C or any of their respective Affiliates (whether in written, graphic,
audio-visual, electronic or other media, including computer software).
Confidential Information also includes information of any third party doing
business with DCM or any of its Affiliates that such third party identifies as
being confidential or that is subject to a confidentiality agreement with such
third party. Confidential Information shall not include any information that is
in the public domain or otherwise publicly available (other than as a result of
a wrongful act of Employee or an agent or other employee of DCM or any of its
Affiliates, including a breach of Section 5(b) below).

(d) “Immediate Family” means, with respect to any individual, such individual’s
spouse; the descendants (natural or adoptive, of the whole or half blood) of
such individual or such individual’s spouse; the parents and grandparents
(natural or adoptive) of such individual or such individual’s spouse; and the
descendants of the parents (natural or adoptive) of such individual or such
individual’s spouse.

(e) “Investment Management Services” means any services (including sub-advisory
services) that involve (a) the management of an investment account or fund (or
portions thereof), or a group of investment accounts or funds, of any Person for
compensation or (b) the rendering of advice with respect to the investment and
reinvestment of assets or funds (or any group of assets or funds) of any Person
for compensation (but excluding the rendering of such advice to any subsequent
employer of Employee that is not in the business of managing investment accounts
or funds or rendering advice to or for the benefit of third parties with respect
to investment or reinvestment of assets or funds, where such advice is rendered
solely for such employer’s own proprietary use and the only compensation
received by Employee is in the form of salary, wages or bonus paid by such
employer), and, in the case of both (a) and (b), performing activities related
or incidental thereto.

(f) “Knowledge of Employee” means Employee’s actual knowledge or the knowledge
Employee should have obtained after making due inquiry.

(g) “Past Client” means any Person who, to the Knowledge of Employee, had been
an advisee or investment advisory customer of, or was otherwise a recipient of
Investment Management Services from, DCM or any of its Affiliates at any time
during the one-year period immediately preceding the date of termination of
Employee’s employment, but at such date is not an advisee or investment advisory
customer or client of, or recipient of Investment Management Services from, DCM
or any of its Affiliates.

(h) “Person” or “Persons” means any individual, corporation, partnership, joint
venture, association, joint-stock company, business trust, limited liability
company, trust, unincorporated organization or government or a political
subdivision, agency or instrumentality thereof or other entity or organization
of any kind.

(i) “Potential Client” means any Person to whom Employee or, to the Knowledge of
Employee, DCM or any of its Affiliates, or any owner, part owner, shareholder,
partner, member, director, officer, trustee, employee, agent or consultant (or
Person acting in a similar capacity) of any such Person (acting on their
behalf), has, within the one year period before the date of termination of
Employee’s employment, offered (whether by means of a personal meeting or by
telephone call, letter, written proposal or otherwise) to provide Investment
Management Services, but who is not on the termination date an advisee or
investment advisory customer of, or otherwise a recipient of Investment
Management Services from, DCM or any of its Affiliates (directly or indirectly).
The preceding sentence is meant to exclude (i) any advertising through mass
media in which any offer is available to the general public, such as magazines,
newspapers and sponsorships of public events and (ii) “cold calls” and
mass-mailing form letters, in each case to the extent not directed towards any
particular Person and not resulting in an indication of interest or a request
for further information.

(j) “Present Client” means, at any particular time, any Person who, to the
Knowledge of Employee, at the time of his employment or thereafter is an advisee
or investment advisory customer of, or otherwise a recipient of Investment
Management Services from, DCM or any DCM Affiliate (directly or indirectly).

(k) “Voting Stock” means, with respect to any Person, the capital stock or other
equity or profits interests of any class or kind ordinarily having the power to
vote for the election of directors, managers or other voting members of the
governing body of such Person.

5. All Business to be the Property of DCM; Assignment of Intellectual Property;
Confidentiality.

(a) Employee agrees that any and all presently existing investment advisory
businesses of D&C, DCM and their respective Affiliates (including businesses of
any of their predecessors), and all businesses developed by D&C, DCM, any of
their respective Affiliates or any predecessor thereto, including by Employee or
any other employee of D&C, DCM, any of their respective Affiliates or any
predecessor thereto, including all investment methodologies, all investment
advisory contracts, fees and fee schedules, commissions, records, data, client
lists, agreements, trade secrets, and any other incident of any business
developed by D&C, DCM, any of their respective Affiliates or any predecessor
thereto, or earned or carried on by Employee for D&C, DCM, any of their
respective Affiliates or any predecessor thereto, and all trade names, service
marks and logos under which D&C, DCM, any of their respective Affiliates or any
predecessor thereto, do or have done business, and any combinations or
variations thereof and all related logos, are and shall be the exclusive
property of D&C, DCM or such Affiliate, as applicable, for its or their sole
use, and (where applicable) shall be payable directly to D&C, DCM or such
Affiliate (as applicable). In addition, Employee acknowledges and agrees that
the investment performance of the accounts or funds managed by D&C, DCM or any
of their respective Affiliates, or any predecessor thereto, was attributable to
the efforts of the team of professionals at D&C, DCM, such Affiliate or such
predecessor thereto, and not to the efforts of any single individual or subset
of such team of professionals, and that therefore, the performance records of
the accounts or funds managed by D&C, DCM or any of their respective Affiliates,
or any predecessor thereto, are and shall be the exclusive property of D&C, DCM
or such Affiliate, as applicable (and not of any other Person or Persons), and
may not be used by Employee except with the prior written consent of the Board.

(b) Employee acknowledges that, in the course of performing services hereunder
and otherwise (including, without limitation, for DCM’s predecessors), he has
had, and will from time to time have, access to Confidential Information,
including confidential or proprietary investment methodologies, trade secrets,
proprietary or confidential plans, client identities and information, client
lists, service providers, business operations or techniques, records and data
(“Intellectual Property”) owned or used in the course of business by D&C, DCM or
any of their respective Affiliates. Employee agrees always to keep secret and
not ever publish, divulge, furnish, use or make accessible to anyone (otherwise
than in the regular business of D&C, DCM and their respective Affiliates or as
required by court order or by law (after consultation with outside counsel)) any
Confidential Information of D&C, DCM or any of their respective Affiliates. At
the termination of Employee’s services to DCM or any of its Affiliates for any
reason, all data, memoranda, client lists, notes, programs and other papers,
items and tangible media, and reproductions thereof relating to the foregoing
matters in his possession or control, shall be returned to DCM or the applicable
Affiliate and remain in its possession.

(c) In accordance with Section 3 of the Illinois Employee Patent Act, Illinois
Public Act 83-493, Employee is hereby advised that, notwithstanding any other
provision of this Section 5 to the contrary, he shall not be required to assign
to D&C, DCM or any of their respective subsidiaries, any invention, discovery or
improvement conceived or made by him for which no equipment, supplies, facility
or Confidential Information of D&C, DCM or any of their respective subsidiaries
was used and that was developed exclusively and entirely on his own time unless
such invention, discovery or improvement (i) relates to the business or the
demonstrably anticipated research or development of D&C, DCM or any of their
respective subsidiaries or (ii) results from or relates to any work performed by
him for D&C, DCM or any of their respective subsidiaries.

6. Solicitation and Other Covenants.

(a) Employee agrees, for the benefit of DCM and its Affiliates, that during the
term of Employee’s employment with DCM and any of its Affiliates and for the
period commencing on the date of Employee’s termination and ending six months
thereafter, Employee shall not, directly or indirectly, whether as owner, part
owner, shareholder, partner, member, director, officer, trustee, employee, agent
or consultant, or in any other capacity, on behalf of Employee or any Person
other than DCM or its Affiliates, without the prior written consent of the
Board, which consent may (or may not) be provided at the sole discretion of the
Board:

(i) (A) solicit or induce, or attempt to solicit or induce, directly or
indirectly, any employee or agent of, or consultant to, DCM or any of its
Affiliates to terminate its, his or her relationship therewith, or (B) hire or
engage any employee, external researcher or similar agent or consultant, or
former employee, external researcher or similar agent or consultant of DCM or
any of its Affiliates who was employed by or acted as an external researcher or
similar agent or consultant of DCM or any of its Affiliates at any time during
the 18 month period before such hiring or engagement of such Person; or

(ii) solely in the case of Employee terminating this Agreement for other than
Good Reason, within 6 months after the Effective Date work in any enterprise, or
any division of an enterprise, the business of which enterprise or division, as
the case may be, primarily involves the provision of Investment Management
Services, directly with any employee who was employed by DCM within 6 months
before the Effective Date as a permanent or interim chief financial officer.

(b) Employee and DCM agree that the periods of time and the unlimited geographic
area applicable to the covenants of this Section 6 are reasonable in view of
(i) Employee’s receipt of the payments specified in Sections 2 and (if
applicable) 3 above, (ii) the geographic scope and nature of the business in
which DCM and its Affiliates are engaged (including DCM’s predecessors),
including the geographic location of its Clients, (iii) Employee’s knowledge of
DCM’s and its Affiliates’ businesses, (iv) Employee’s relationships with DCM’s
and its Affiliates’ investment advisory clients and (vi) Employee’s continued
employment with DCM and his receipt of other payments and benefits pursuant
hereto. However, if such period or such area nonetheless should be adjudged
unreasonable in any judicial proceeding, then the period of time shall be
reduced by such number of months or such area shall be reduced by elimination of
such portion of such area, or both, as are deemed unreasonable, so that this
covenant may be enforced in such maximum area and during such maximum period of
time as are adjudged to be reasonable.

(c) Employee agrees (on behalf of himself and his Affiliates) not to make any
communication to any third party (including, by way of example and not of
limitation, any Client (including Potential Clients) or employee of DCM or any
DCM Affiliate) that would, or is reasonably likely to, disparage, create a
negative impression of, or in any way be harmful to the business or business
reputation of DCM or any DCM Affiliate or their respective successors and
assigns, and the then current and former officers, directors, shareholders,
partners, members, employees, agents and consultants (or Person acting in a
similar capacity) of each of the foregoing.

7. Remedies upon Breach; No Effect on Similar Covenants Elsewhere.

(a) If Employee breaches any covenant or agreement in Sections 5 or 6 hereof or
materially breaches any other covenant or agreement herein, whether during the
Term or after the termination of Employee’s employment with DCM for any reason,
then in any such case, DCM, D&C and any of their respective Affiliates shall be
entitled to withhold any other payments to which Employee (or any Affiliate
thereof) would otherwise be entitled hereunder or otherwise, to offset damages
resulting from such breach.

(b) Employee agrees that his breach of any covenant herein could irreparably
damage DCM and its Affiliates, and that DCM or any DCM Affiliate (or the
successors or assigns of any of them) shall have the right to specific
performance or an injunction or other equitable relief (in addition to other
legal remedies) to enforce or prevent any violation of Employee’s obligations
hereunder. Nothing herein shall be construed as limiting DCM’s, any of its
Affiliates’ or their successors’ or assigns’ protections and remedies under any
applicable statute or common law cause of action.

(c) The covenants of Employee contained in Sections 5 and 6 hereof are in
addition to, and not in lieu of, any similar covenants contained in any other
document.

8. Miscellaneous.

(a) Severability. Whenever possible, each section, portion and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. If any section, portion or provision hereof, however, is held to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, and a court of competent jurisdiction or an arbitrator
cannot modify such section, portion or provision or enforce the modified
section, portion or provision, such invalidity, illegality or unenforceability
will not affect any other section, portion or provision, but this Agreement will
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable section, portion or provision had never been contained
herein.

(b) Governing Law; Jurisdiction and Venue; Jury Trial Waiver. Notwithstanding
principles of conflicts of law of any jurisdiction to the contrary, all terms
and provisions of this Agreement are to be construed and governed by the
internal laws of the State of Illinois. Any and all proceedings relating to
Section 4, Section 5, Section 6, and, solely as it relates to Section 4,
Section 5 or Section 6, Section 7 hereof shall, at the sole option of DCM, be
maintained in either the courts of the State of Illinois or the federal District
Courts sitting in Cook County, Illinois and Employee hereby agrees to submit to
the personal jurisdiction of such court and not to argue that such court is
forum non conveniens. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(c) Post-Termination Covenant. Following the termination of Employee’s
employment for any reason, he agrees to cooperate, at the expense of DCM, with
D&C, DCM and any of their respective Affiliates with respect to any litigation,
administrative proceedings or investigation relating to the activities of D&C,
DCM or any of their respective Affiliates during the period of his employment
with DCM including being available for depositions and to be a witness at any
trial or proceedings, help in preparation of any legal documentation and
providing affidavits and any advice or support that D&C, DCM or any Affiliate
thereof may request of Employee in connection with such litigation, proceeding
or investigation.

(d) Dispute Resolution. Except to the extent contemplated by Section 8(b)
hereof, all disputes arising in connection with Employee’s employment hereunder
or any rights arising pursuant hereto shall be resolved by binding arbitration
in accordance with the applicable rules of the American Arbitration Association.
The arbitration shall be held in Cook County, Illinois before a single
arbitrator selected in accordance with Section 11 of the American Arbitration
Association Commercial Arbitration Rules who shall have (i) substantial business
experience in the investment advisory industry, and shall otherwise be conducted
in accordance with the American Arbitration Association Commercial Arbitration
Rules and (ii) the right to award to any party any right or remedy that is
available under applicable law. The award of the arbitrator shall be final and
binding and may be entered and enforced in any court of competent jurisdiction.
The language of arbitration shall be English.

(e) Employee’s Representations and Warranties.

(i) Employee represents and warrants that, except as may be provided by law, he
is not covered by any employment agreement, covenant not to compete,
confidentiality agreement or any other contractual or other obligation that
would preclude him from entering into this Agreement or from using his best
efforts to perform his duties and responsibilities hereunder.

(ii) Employee represents and warrants that Employee has had an opportunity to be
represented by legal counsel in connection herewith.

(f) Effect of Waiver or Consent. A waiver or consent, express or implied, of or
to any breach or default by Employee in the performance by him of his
obligations to DCM or any DCM Affiliate hereunder is not a waiver or consent of
or to any other breach or default in the performance by Employee of the same or
any other obligations of Employee with respect to DCM or any of its Affiliates.
No failure or delay on the part of any party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or of any other right.

(g) Entire Agreement. This Agreement constitutes the entire agreement between
the parties as of the Effective Date and supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof.

(h) Further Assurances. The parties hereto agree to execute and deliver to each
other such other documents and to do such other acts and things that the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to herein.

(i) Survival. Sections 3, 4, 5, 6, 7 and 8 hereof shall survive and continue in
full force and effect in accordance with their terms notwithstanding the
termination of this Agreement and Employee’s employment for any reason.

(j) Third Party Beneficiaries; Assignability. DFR, its Affiliates and each of
the other Affiliates of DCM are intended third-party beneficiaries of the
provisions hereof. This Agreement may not be assigned by DCM without the consent
of Employee unless the assignment is to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of DCM or to any direct or indirect
parent company of DCM, that in either case expressly agrees to assume and
perform this Agreement in the same manner that DCM would have been required to
perform absent such assignment. This Agreement and all provisions hereof shall
inure to the benefit of and be binding upon DCM and its successors and assigns
and, to the extent relevant, to DCM’s Affiliates and their respective successors
and assigns. This Agreement shall inure to the benefit of and be binding upon
Employee’s heirs, executives, administrators and legal personal representatives,
but Employee may not assign his rights or obligations hereunder without DCM’s
prior written consent.

(k) Effectiveness of This Agreement. Notwithstanding anything to the contrary
herein, this Agreement shall not become effective until the Effective Date.

(l) Captions. The captions used herein are for convenience of reference only and
do not constitute a part of this Agreement and will not be deemed to limit,
characterize or in any way affect any provision of this Agreement, and all
provisions of this Agreement will be enforced and construed as if no captions
had been used herein.

(m) Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be deemed given upon receipt, and may be
given by personal delivery, certified mail (return receipt requested), facsimile
or nationally recognized overnight courier service.

If to Employee:

Frank Straub

734 Chicory Court

Naperville, Illinois 60540

If to DCM:

Deerfield Capital Management LLC

6250 N. River Road, 9th Floor

Rosemont, Illinois 60018

Attention: General Counsel

Fax No.: (773) 380-1695

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

EMPLOYEE

_/s/ Frank Straub     

DEERFIELD CAPITAL MANAGEMENT LLC

By: _/s/ Luke D. Knecht     
Title: Chief Operating Officer


2

EXHIBIT A

GENERAL RELEASE
AND COVENANT NOT TO SUE

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

     (“Employee”), on Employee’s own behalf and on behalf of Employee’s
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable and benefits
to be provided to Employee under that Employment Agreement dated as of      ,
200     (the “Employment Agreement”) by and between Employee and Deerfield
Capital Management LLC, a Delaware limited liability company (the “Company”) and
wholly-owned subsidiary of Deerfield & Company LLC, an Illinois limited
liability company (“D&C”) does hereby covenant not to sue or pursue any
litigation (or file any charge or otherwise correspond with any Federal, state
or local administrative agency) against, and waives, releases and discharges the
Company, D&C, Deerfield Capital Corp. and their respective assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, representatives and agents or any
of them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that Employee ever had, now has or shall or may have or assert as of
the date of this General Release and Covenant Not to Sue (the “Release”) against
the Company Group, including, without limiting the generality of the foregoing,
any claims, demands, rights, judgments, defenses, actions, charges or causes of
action related to employment or termination of employment or that arise out of
or relate in any way to the Age Discrimination in Employment Act of 1967
(“ADEA,” a law that prohibits discrimination on the basis of age), the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs; provided, however, that nothing herein shall release any member of the
Company Group from any of its obligations to Employee under the Employment
Agreement or any rights Employee may have to indemnification under any charter
or by-laws (or similar documents) of any member of the Company Group, contract,
or applicable law or any rights to receive accrued but unpaid benefits or any
funds beneficially owned by him under any retirement or similar employee benefit
plan.

In addition, nothing herein shall release any rights Employee may have pursuant
to the D&C Operating Agreement.

Employee further agrees that this Release may be pleaded as a full defense to
any action, suit or other proceeding covered by the terms hereof that is or may
be initiated, prosecuted or maintained by Employee, Employee’s heirs or assigns.

Notwithstanding the foregoing, Employee understands and confirms that Employee
is executing this Release voluntarily and knowingly, and this Release shall not
affect Employee’s right to claim otherwise under ADEA. In addition, Employee
shall not be precluded by this Release from filing a charge with any relevant
Federal, State or local administrative agency, but Employee agrees not to
participate in any such administrative proceeding (other than any proceeding
brought by the Equal Employment Opportunity Commission), and agrees to waive
Employee’s rights with respect to any monetary or other financial relief arising
from any such administrative proceeding.

In furtherance of the agreements set forth above, Employee hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Employee acknowledges that Employee is aware that Employee may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those that Employee now knows or believes to be true, with
respect to the matters released herein. Nevertheless, it is the intention of
Employee to fully, finally and forever release all such matters, and all claims
relating thereto, that now exist, may exist or theretofore have existed, as
specifically provided herein. The parties hereto acknowledge and agree that this
waiver shall be an essential and material term of the release contained above.
Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

This Release shall be governed by and construed in accordance with the laws of
the State of Illinois, applicable to agreements made and to be performed
entirely within such State.

To the extent that Employee is forty (40) years of age or older, this paragraph
shall apply. Employee acknowledges that Employee has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this Release,
which Employee has waived, and the Company agrees that Employee may cancel this
Release and at any time during the seven (7) days following the date on which
this Release has been signed by all parties to this Release. In order to cancel
or revoke this Release, Employee must deliver to the General Counsel of the
Company written notice stating that Employee is canceling or revoking this
Release. If this Release is timely cancelled or revoked, none of the provisions
of this Release shall be effective or enforceable and the Company shall not be
obligated to make the payments to Employee or to provide Employee with the other
benefits described in the Employment Agreement and all contacts and provisions
modified, relinquished or rescinded hereunder shall be reinstated to the extent
in effect immediately prior hereto.

Employee acknowledges and agrees that Employee has entered into this Release
knowingly and willingly and has had ample opportunity to consider the terms and
provisions of this Release.

IN WITNESS WHEREOF, the parties hereto have caused this Release to be executed
on this       day of      ,      .

     
[Employee]

DEERFIELD CAPITAL MANAGEMENT LLC

By:      
Name:
Title:


3